Citation Nr: 1732794	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  08-07 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a skin disorder to include multiple osteomas and subcutaneous nodules and to include on the basis of ionizing radiation.


REPRESENTATION

Veteran represented by:	Margaret Matthews, Agent


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from February 1951 to February 1954.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Boston, Massachusetts (RO). 

This case was remanded in July 2014 and has been returned for review by the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

Resolving all reasonable doubt in favor of the Veteran, it is at least as likely as not that a skin disorder, best characterized as benign subcutaneous nodules, is related to in-service ionizing radiation.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, it is at least as likely as not that a skin disorder, best characterized as benign subcutaneous nodules, is related to in-service ionizing radiation.  38 U.S.C.A. §§ 1110, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his currently diagnosed benign subcutaneous nodules (originally claimed as multiple osteomas) were caused by exposure to radiation emitted during atmospheric testing of nuclear weapons while he was in service.  He further contends that a few years subsequent to discharge from service, he developed "bumps" under his skin, to include on the head, neck, legs, and back. 

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. 38 C.F.R. § 3.303 (a).

VA regulations also provide for service connection for radiation exposed veterans on three different legal bases.  The first basis is a presumptive basis for diseases specific to radiation exposed veterans under 38 C.F.R. § 3.309 (d).  The second is based on exposure to ionizing radiation with the subsequent development of a radiogenic disease as provided in 38 C.F.R. § 3.311.  A veteran is also entitled to service connection if he can establish that a disability warrants service connection on a direct or presumptive basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran is a confirmed participant in Operation TUMBLER-SNAPPER for the period of April 1, 1952 through June 20, 1952; thus, exposure to radiation during service is conceded, as such operation involved the onsite participation in a test involving the atmospheric detonation of a nuclear device. 

The Veteran satisfies the existence of the present disability standard with regard to his benign subcutaneous nodules.

As noted above, the DTRA confirmed that the Veteran participated in U.S. atmospheric nuclear testing during his active duty service.  Accordingly, the Veteran meets the criteria to establish that he is a radiation-exposed veteran.  However, benign subcutaneous nodules are not among the specific listed diseases eligible for the service connection.  Accordingly, service connection under the first theory of entitlement is not warranted.

With respect to the second avenue of recovery under 38 C.F.R. § 3.311 (b)(2), this provision provides that other listed "radiogenic" diseases found 5 years or more after service in an ionizing-radiation-exposed veteran may be service-connected if the VA Undersecretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  38 C.F.R. § 3.311 does not provide presumptive service connection for radiogenic disease but provides special procedures to help a Veteran prove his claim on a direct basis.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  However, although the evidence shows that the Veteran was exposed to ionizing radiation, as discussed above, the Veteran's benign subcutaneous nodules are not among the diseases considered radiogenic diseases under 38 C.F.R. § 3.311(b)(2).  Absent evidence that the Veteran developed a "radiogenic disease," referral to the VA Undersecretary for Benefits for these disabilities is not required, and service connection is not warranted under the second avenue of recovery.  See 38 C.F.R. § 3.311 (b). 

With respect to the third avenue of recovery, the Veteran may also establish service connection for his benign subcutaneous nodules, directly under 38 C.F.R. § 3.303, which is applicable in this case.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The fact that the Veteran is not entitled to presumptive service connection as a result of exposure to ionizing radiation under 38 C.F.R. §§ 3.309 and 3.311 does not preclude an evaluation as to whether the Veteran is entitled to service connection under 38 C.F.R. § 3.303. 

After a thorough review of the evidence of record, the Board concludes that service connection for benign subcutaneous nodules is warranted, as there is probative evidence of record relating such to the Veteran's in-service exposure to ionizing radiation.  Specifically, the January 2007 report from D.B., D.O.  The Veteran's private osteopath, Dr. D.B. indicated that the Veteran was a patient of his practice since 1973, and noted the Veteran's history of exposure to ionizing radiation due to atomic bomb testing during service in the 1950's, when he was stationed in Nevada.  Dr. D.B. indicated that examination of the Veteran revealed numerous subcutaneous masses of various sizes on the back and the abdomen, as well as on the posterior aspect of the ears.  Dr. D.B. opined that such lesions appeared after the atomic bomb testing, thus there appeared to be a cause and effect relationship between them and the Veteran's service.  Dr. D.B. concluded that only a biopsy of one of the lesions could definitively rule out malignancy. 

In December 2010, the Veteran underwent a VA examination during which the examiner diagnosed subcutaneous nodules on the legs, back, abdomen, neck, and skull.  The examiner opined that the Veteran's current subcutaneous nodules were not present during service, nor manifested to a compensable degree during a year after discharge from service.  The examiner concluded that such lesions were not related to the Veteran's service in Nevada. 

In July 2014, the Board found the private and VA examinations and opinions were inadequate for purposes of adjudication and remanded the case for additional examination and opinion.

A VA physician in December 2015 reviewed the Veteran's medical history and provided examination.  The physician diagnosed benign subcutaneous nodules that are unrelated to exposure to radiation.  The examiner concluded that the subcutaneous nodules were  less likely as not incurred or caused by inservice injury, event, or illness, stating:

The Veteran is diagnosed with [s]ubcutaneous [n]odules. There is no clinical evidence of osteomas. The Veteran served in Operation Tumbler-Snapper from April 1952 to May 1952. Subcutaneous nodules represent inflamed tissue that coalesce[s] to form a benign mass in the subcutaneous layer of the skin. A review of the medical literature does not reference an association between radiation exposure and the formation of subcutaneous nodules. There are no scientific studies that indicate a "cause and effect" association between radiation exposure and the occurrence of subcutaneous nodules. VA has recognized certain health problems as presumptive diseases associated with radiation exposure (Radiogenic Diseases). Subcutaneous nodules are not a diagnosis considered to be a presumptive disease associated with radiation exposure by the VA. Based on current scientific knowledge, a review of the medical literature and a review of the current VA radiogenic presumptive diseases, it is difficult to associate the current skin diagnosis with military service or radiation exposure. 

Given the evidence outlined above, the Board is of the opinion that, at the very least, the point of relative equipoise has been reached in this matter.  Although the VA examiner in 2015 concluded that the Veteran's skin disorder was unrelated to military service to include ionizing radiation, his determination was equivocal, at best.  The examiner failed to address the Veteran's statements regarding ongoing symptoms since service discharge or the conclusion of the private doctor of osteopathic medicine.  The January 2007 report from the doctor of osteopathic medicine indicated that the Veteran's in-service exposure to ionizing radiation may have led to the development of such lesions.  Such an etiological relationship has not been definitively clinically excluded.  The January 2007 report from D.B., D.O, coupled with the Veteran's competent and credible report as to the onset of his skin problems leads the Board to conclude that evidence is in equipoise as to whether the Veteran has a skin disorder, best characterized as benign subcutaneous nodules that is etiologically related to his active service as a result of exposure to ionizing radiation.


ORDER


Entitlement to service connection for a skin disorder, best characterized as benign subcutaneous nodules, is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


